           Case 1:20-cv-01170-DAD-SKO Document 11 Filed 10/09/20 Page 1 of 4


 1   LAW OFFICES OF DALE K. GALIPO                              MORALES & LEANOS
     Dale K. Galipo, Esq. (Bar No. 144074)                      Jaime A. Leanos, Esq. (Bar No. 159471)
 2
     dalekgalipo@yahoo.com                                      jleanoslaw@pacbell.net
 3   Renee Masongsong (Bar No. 281819)                          75 E. Santa Clara St., Suite 250
     rvalentine@galipolaw.com                                   San Jose, CA 95113
 4   21800 Burbank Boulevard, Suite 310                         Telephone: (408) 294-6800
 5
     Woodland Hills, California 91367                           Facsimile: (408) 294-7102
     Tel: (818) 347-3333                                        Attorneys for Plaintiffs
 6   Fax: (818)347-4118
     Attorneys for Plaintiffs
 7

 8   RIVERA HEWITT PAUL LLP
     11341 Gold Express Drive, Ste. 160
 9   Gold River, California 95670
10   Tel: 916-922-1200 Fax: 916-922-1303
     Shanan L. Hewitt, SBN 200168
11   SHewitt@rhplawyers.com
     Jonathan B. Paul, SBN 215884
12   JPaul@rhplawyers.com
13
     Attorney for Defendants,
14   COUNTY OF STANISLAUS

15

16                          IN THE UNITED STATES DISTRICT COURT
17                                 EASTERN DISTRICT OF CALIFORNIA
18

19    R.S., a minor, by and through his guardian ad         )    CASE NO.: 1:20-cv-01170-DAD-SKO
      litem Jessica Moreno, individually and as             )
20    successor in interest to Rudy Santillan, Sr.,         )    STIPULATION and ORDER FOR AN
      deceased, and JORGE VICENTE,                          )    EXTENSION OF TIME TO FILE A
21
      individually,                                         )    RESPONSIVE PLEADING
22                                                          )
                     Plaintiffs,                            )    [E.D. Cal. L.R. 144(a)]
23    v.                                                    )
24
                                                            )    (Doc. 10.)
      County of Stanislaus; Dany Anderson; Miguel           )
25    Garcia; Eric Torres; Dustin Willey; Alberto           )
      Navarro; Eric Garcia; Benjamin Carnes; Barry          )
26    Balance; Morin Yom; Colton Hughes; Robert             )
27    Domingos and DOES 1-20 10, inclusive,                 )
                                                            )
28                   Defendants.                            )




                                       Stipulation and Order for an Extension of Time to File A Responsive Pleading
                                                                                                             Page 1
             Case 1:20-cv-01170-DAD-SKO Document 11 Filed 10/09/20 Page 2 of 4


 1            Plaintiffs, by and through their counsel Dale K. Galipo, Esq. and Renee Masongsong,
 2   Esq. of the Law Offices of Dale K. Galipo and Jaime A. Leanos of the Law Office of Morales &
 3   Leanos and Defendant County of Stanislaus, by and through counsel Shanan L. Hewitt, Esq. and
 4   Jonathan B. Paul, Esq. of the Law Offices of Rivera Hewitt Paul LLP, hereby stipulate pursuant
 5   to Local Rule of Court 144(a) to an extension of time in order to permit Defendants to file a
 6   responsive pleading to Plaintiffs’ Complaint for Damages (Doc. 1) filed on August 19, 2020, in
 7   accordance with the pleading requirements of the Federal Rules of Civil Procedure. The parties
 8   stipulate and have agreed to extend the responsive pleading deadline follows:
 9         (1) Defendants, including the COUNTY OF STANISLAUS was served with this lawsuit on
10            or about October 1, 2020.
11         (2) The undersigned defense counsel was contacted on October 1, 2020 regarding possible
12             representation of COUNTY OF STANISLAUS, DANNY ANDERSON, MIGUEL
13            GARCIA, ERIC TORRES, DUSTIN WILLEY, ALBERTO NAVARRO, ERIC
14            GARCIA, BENJAMIN CARNES, BARRY BALANCE, MORIN YOM, COLTON
15            HUGHES, and ROBERT DOMINGOS. After conducting a conflict check, defense
16            counsel accepted the assignment, but to date is still awaiting case-related materials from
17            the Stanislaus County Sheriff’s Department and will need to communicate with all
18            individual Deputy Defendants involved in the incident at issue in order to determine if
19            joint representation is feasible and in order to properly prepare a responsive pleading to
20            the Complaint (Doc. 1).
21         (3) Under these circumstances, the parties have agreed and hereby stipulate to extend the
22            time for Defendants COUNTY OF STANISLAUS, et al. to respond to the Complaint
23            (Doc. 1) from the original responsive pleading due date of October 22, 2020 to the agreed

24            upon date of November 19, 2020 and further have agreed that the Mandatory Scheduling

25            Conference currently set for November 10, 2020 should likewise be continued by the

26            Court.

27   IT IS SO STIPULATED.

28   ///




                                        Stipulation and Order for an Extension of Time to File A Responsive Pleading
                                                                                                              Page 2
           Case 1:20-cv-01170-DAD-SKO Document 11 Filed 10/09/20 Page 3 of 4


 1   Dated: October 8, 2020                        LAW OFFICES OF DALE K. GALIPO
 2

 3                                                 /s/ Dale K. Galipo
                                                   DALE K. GALIPO
 4                                                 RENEE MASONGSONG
                                                   Attorneys for Plaintiffs
 5

 6   Dated: October 8, 2020                        MORALES & LEANOS
 7
                                                   /s/ Jaime Leanos
 8
                                                   JAIME LEANOS
 9                                                 Attorneys for Plaintiffs

10
     Dated: October 8, 2020                        RIVERA HEWITT PAUL LLP
11

12
                                                   /s/ Jonathan B. Paul
13                                                 SHANAN L. HEWITT
                                                   JONATHAN B. PAUL
14                                                 Attorneys for Defendant
15                                                 County of Stanislaus

16

17

18

19                                                 ORDER
20

21

22          GOOD CAUSE having been shown, the foregoing stipulated request for an extension of
23   time for Defendants COUNTY OF STANISLAUS, et al. to file a responsive pleading to
24   Plaintiffs’ Complaint (Doc. 1) is HEREBY GRANTED. Defendants COUNTY OF
25   STANISLAUS, et al., shall file and serve their responsive pleading to Plaintiffs’ Complaint no
26   later than November 19, 2020.
27          Based on the foregoing, the Mandatory Scheduling Conference currently set for October
28   27, 2020, will be CONTINUED to January 7, 2021, at 10:15 a.m. before Magistrate Judge




                                     Stipulation and Order for an Extension of Time to File A Responsive Pleading
                                                                                                           Page 3
           Case 1:20-cv-01170-DAD-SKO Document 11 Filed 10/09/20 Page 4 of 4


 1   Sheila K. Oberto. The parties SHALL file their joint scheduling report by no later than
 2   December 31, 2020.
 3

 4          IT IS SO ORDERED.

 5
            Dated:    October 9, 2020                                /s/   Sheila K. Oberto                  .
 6                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                     Stipulation and Order for an Extension of Time to File A Responsive Pleading
                                                                                                           Page 4
